VACATE and DISMISS; and Opinion Filed August 27, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-00665-CV

                    DEMETRA GREEN, Appellant
                               V.
   THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS-ROSELAND
                      TOWNHOMES, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01573-C

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                  Opinion by Justice Molberg
       This is an appeal from the county court at law’s order evicting Demetra Green from the

apartment she occupied.      The Housing Authority of the City of Dallas, Texas-Roseland

Townhomes filed the forcible detainer action in justice court and, after the justice court granted

judgment of possession in favor of the Housing Authority, Green appealed to the county court at

law. The county court found in favor of the Housing Authority and awarded costs; a writ of

possession was served on Green on June 10, 2019. This appeal followed.

       After the clerk’s record was filed, we questioned our jurisdiction. Specifically, we noted

that if Green was no longer in possession of the premises, the appeal could be moot. See Olley v.

HVM, LLC, 449 S.W.3d 572, 575 (Tex. App—Houston [14th Dist.] 2014, pet. denied) (appellate

courts lack jurisdiction over moot controversies).     We directed Green to file a letter brief
addressing our concern no later than July 29, 2019 and cautioned that failure to comply could result

in dismissal of the cause without further notice. See TEX. R. APP. P. 42.3(a),(c); Funds Recovery,
887 S.W.2d at 468. To date, Green has not responded.

       The record shows Green is no longer in possession of the premises. Although the county

court judgment awarded the Housing Authority costs, that alone does not present a controversy

preventing dismissal of this case. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d
782, 790 (Tex. 2006) (assessment of costs in judgment will be set aside with rest of judgment,

leaving each party responsible for its own costs under civil procedure rule 127). Under these

circumstances, we conclude this appeal is moot. As such, we have jurisdiction only to set aside

the judgment and dismiss the cause. See id; Dallas County Appraisal Dist. v. Funds Recovery,

Inc., 887 S.W.2d 465, 468 (Tex. App.—Dallas 1994, writ denied).

       Accordingly, we vacate the county court’s May 31, 2019 judgment and dismiss the cause.

See Funds Recovery, 887 S.W.2d at 468.



                                                   /Ken Molberg/
                                                   KEN MOLBERG
                                                   JUSTICE


190665F.P05




                                                –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DEMETRA GREEN, Appellant                          On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
 No. 05-19-00665-CV        V.                      Trial Court Cause No. CC-19-01573-C.
                                                   Opinion delivered by Justice Molberg,
 THE HOUSING AUTHORITY OF THE                      Chief Justice Burns and Justice Nowell
 CITY OF DALLAS, TEXAS-ROSELAND                    participating.
 TOWNHOMES, Appellee

      In accordance with this Court’s opinion of this date, we VACATE the county court’s
May 31, 2019 judgment and DISMISS the cause.


Judgment entered this 27th day of August, 2019.




                                             –3–